In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1492 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

KRISTOPHER WARREN, 
                                               Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
         No. 15‐cr‐56‐wmc — William M. Conley, Chief Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 28, 2016 — DECIDED DECEMBER 5, 2016 
                ____________________ 

   Before POSNER, FLAUM, and MANION, Circuit Judges. 
   FLAUM,  Circuit  Judge.  Kristopher  Warren  pled  guilty  to 
transporting and possessing child pornography and was sen‐
tenced  to  five  years’  imprisonment  and  fifteen  years’  super‐
vised release. The district court entered an order modifying 
Warren’s conditions of release pursuant to 18 U.S.C. § 3583(e). 
Warren  challenged  three  of  the  conditions,  and  the  district 
court dismissed his objections. We affirm. 
2                                                       No. 16‐1492 

                           I. Background 
    Between September 18, 2003, and October 7, 2003, Warren 
moderated a Yahoo! Group originally named “FunFotos4all.” 
Warren  founded  this  group,  established  its  rules,  and  fre‐
quently  changed  the  group’s  name  to  evade  enforcement  of 
Yahoo! Group rules. During this time period, Warren posted 
to the group 117 images of child pornography, including im‐
ages  titled  “9yococksuck[1].jpg,”  “12yoBondage.jpg,”  and 
“14yo  girl‐bound  and  gagged.jpg”;  images  of  prepubescent 
and minor girls exposing their genital areas and being vagi‐
nally or orally penetrated by adult male penises; and at least 
one image of a prepubescent girl being anally penetrated by a 
minor  boy.  After  images  were  posted  to  the  group,  Warren 
sorted them into albums with titles such as “ForcedorTiedu‐
porCrying,” “hots Toys‐R‐US,” and “virgin.” He also posted 
notices  and  comments  to  the  group,  including  requests  for 
“new” images of child pornography that had not been previ‐
ously viewed on the Internet. The following are examples of 
Warren’s comments: 
     •  On September 19, 2003: “I have changed the name, 
     and made this a restricted group in hopes that it stays 
     open longer. Members are now required to send 2 pic‐
     tures to obtain and keep membership.” 
     •  On September 23, 2003: “I added a ton of pics and 
     regrouped them all so they’re easier to find. Please add 
     a photo or two to the ‘Add new pict here’ folder and I 
     will  sort  them.  I  think  the  group  looks  pretty  good 
     right  now  but  we  could  use  some  more  pics.  I’m  re‐
     jected [sic] any new members who haven’t added pics 
     and I’ll  go  through the members who are dead beats 
     later in the week. Post away!!!!” 
No. 16‐1492                                                      3

   •  On  September  24,  2003:  “Anyone  interested  in 
   young  braless  candid,  or  web  cam  hardcore?  Please 
   post and I’ll start a folder.”  
   •  On  September  28,  2003:  “Added  a  ton,  but  need 
   some more help on pics – the photo albums are looking 
   good but we’re a little light  in some areas. CANDID: 
   Nips  showing  through  shirts,  swimsuits,  or  bras,  or 
   any personal ones, or stuff that hasn’t made the rounds 
   and is of the right age, lets [sic] add them to our collec‐
   tion.  FORCEDORTIEDORCRYING:  Anyone  have 
   some  good  young  stuff.  We  don’t  have  many  crying 
   pics  yet.  Any  pics  you  want  to  add  to  the 
   ADDNEWPICS  folder  would  be  appreciated.  GOOD 
   WORK EVERYONE, Your moderator.” 
   •  On September 28, 2003: “I forgot one photo album 
   that is really weak, VIRGINS. People have been send‐
   ing me a lot of requests so please send in your pics. An‐
   ything with unbroken hymens, or popping a cherry for 
   the first time is good. Nothing will be rejected.” 
   •  On September 30, 2003: “Real High school girls age 
   14‐17.  No  pictures  that  have  made  their  way  around 
   the internet. The pics must be very sexy and will be de‐
   leted if they are not. Send a few to join.” 
    In  February  2004,  agents  executed  a  search  warrant  at 
Warren’s residence and seized his computer. A partial review 
of the images on Warren’s computer revealed 263 images and 
one video of child pornography, 135 images of child erotica, 
297  images  of  subjects  of  an  undetermined  age  engaging  in 
sexually explicit conduct, and 949 images of adult pornogra‐
phy. During his interview with the FBI, Warren admitted that 
4                                                                  No. 16‐1492 

he was part of the forum and that the child pornography on 
the computer belonged to him. 
    From  the  time  of  his  confession  until  2009,  Warren  at‐
tended therapy, moved back to his hometown in Wisconsin, 
and avoided further legal trouble. In March 2009, Warren was 
charged  with  transportation  of  child  pornography,  in  viola‐
tion of 18 U.S.C. § 2252(a)(2), and possession of child pornog‐
raphy, in violation of 18 U.S.C. § 2252(a)(4)(B), in the Central 
District of California. Warren pled guilty in July 2009.1 
    In February 2010, Warren was sentenced to five years’ im‐
prisonment  and  fifteen  years’  supervised  release.2  Prior  to 


                                                 
      1 In his plea agreement, Warren agreed to particular conditions of su‐

pervised release if “imposed by the court.” The conditions included that 
Warren would: (1) “participate in a psychological counseling and/or psy‐
chiatric treatment and/or sex offender treatment program, which may in‐
clude inpatient treatment, as approved and directed by the Probation Of‐
ficer. The defendant shall abide by all rules, requirements, and conditions of such 
program, including submission to risk assessment evaluations and physiological 
testing, such as polygraph and Abel testing;” and (2) “shall not associate or 
have  verbal,  written,  telephonic,  or  electronic  communication  with  any 
person under the age of 18, except: (a) in the presence of the parent or legal 
guardian of said minor; and (b) on the condition that the defendant notify 
said  parent  or  legal  guardian  of  his/her  conviction  in  the  instant  of‐
fense/prior offense. This provision does not encompass persons under 18, 
such  as  waiters,  cashiers,  ticket  vendors,  etc.  with  whom  the  defendant 
must  deal  in  order  to  obtain  ordinary  and  usual  commercial  services.” 
(emphasis  added).  The  emphasized  language  from  the  first  condition, 
however, was omitted from the special condition in the actual Judgment 
of Conviction, and the record does not explain this omission. 
      2  His  conditions  of  supervised  release  included  conditions  that  he 

comply  with  the  rules  and  regulations  of  the  U.S.  Probation  Office  and 
General Order 318, which contains a condition stating that “the defendant 
No. 16‐1492                                                               5

sentencing,  the  government  alleged  that  Warren’s  computer 
had also revealed his perusal of websites about drugging peo‐
ple, and photos of adult women, including his then‐girlfriend, 
sleeping or otherwise unconscious and in various states of un‐
dress. Warren denied ever drugging or assaulting anyone, his 
then‐girlfriend stated that the photos of her sleeping had been 
taken consensually, and Warren was never charged with any 
crime related to the pictures. The sentencing judge did not ad‐
dress the matter.  
    During his five‐year prison term, Warren tutored inmates, 
started  a  Sex  Addicts  Anonymous  group,  and  became  in‐
volved in “Life Connections,” a Christian residential‐reentry 
preparation program. Warren also requested relocation of his 
supervision to the Western District of Wisconsin. His request 
was later approved, and at the end of his prison term, Warren 
returned to Wisconsin. The Madison, Wisconsin probation of‐
fice petitioned the court to modify Warren’s conditions of su‐
pervised release to match the office’s standard language and 
to add conditions that the office generally requests in “sex of‐
fender” cases. These conditions included, in relevant part, (1) 
a  travel  condition,  (2)  a  no‐contact‐with‐minors  condition, 
and (3) a polygraph condition. The judge appointed counsel 
for Warren, and on June 22, 2015, Warren filed a brief object‐
ing to the proposed changes. During the hearing and media‐
tion  process  leading  up  to  the  district  court’s  final  decision, 
the parties stipulated with respect to the polygraph condition 
that  Warren’s  treatment  provider  had  not  requested  poly‐
graph testing; rather, the probation office would secure a pol‐

                                                 
shall not leave the judicial district without the written permission of the 
court or probation officer.” 
6                                                       No. 16‐1492 

ygraph examiner, in part for use in monitoring Warren’s com‐
pliance with supervision, and if probation thought the infor‐
mation provided during a polygraph exam might be relevant 
to treatment, they would pass that information along. 
    On February 23, 2016, after briefing by the parties and a 
hearing, the court issued an opinion and order on the defend‐
ant’s conditions of supervised release, which included the fol‐
lowing conditions: 
      Standard Condition No. 1: Defendant shall not 
      leave the judicial district in which defendant is 
      being supervised without the permission of the 
      court or probation officer. 
      Special Condition No. 4: Not associate with any 
      person under the age of 18 or have verbal, writ‐
      ten,  telephonic,  or  electronic  communication 
      with any such person, except with the express 
      permission of the minor’s parent or legal guard‐
      ian  and  the  supervising  U.S.  probation  officer. 
      This provision does not include persons under 
      the  age  of  18,  such  as  waiters,  cashiers,  ticket 
      vendors, etc., with whom defendant must deal 
      in order to obtain ordinary and usual commer‐
      cial services. 
      Special Condition No. 7: Undergo a psychosex‐
      ual evaluation, which may involve use of poly‐
      graph examinations, as approved by the super‐
      vising  U.S.  probation  officer.  Defendant  shall 
      participate in an outpatient sex offender coun‐
      seling program if recommended by the evalua‐
No. 16‐1492                                                       7

       tor, which may involve the continued use of pol‐
       ygraph  examinations,  as  approved  by  the  su‐
       pervising U.S. probation officer. Defendant’s an‐
       swers  to  questions  by  the  treatment  provider, 
       probation officer and polygraph examiner shall 
       be truthful in all respects unless a fully truthful 
       statement would tend to incriminate defendant, 
       in violation of defendant’s constitutional rights, 
       in which case defendant has the right to remain 
       silent.  Defendant  shall  follow  all  restrictions 
       and treatment requirements of the program. 
       Warren challenges these three conditions on ap‐
       peal. 
                         II. Discussion 
    With respect to claims of substantive error, we review con‐
tested conditions of supervised release for abuse of discretion. 
United States v. Kappes, 782 F.3d 828, 844 (7th Cir. 2015); United 
States v. Poulin, 809 F.3d 924, 930 (7th Cir. 2016), rehʹg denied 
(Feb. 22, 2016). We review claims of procedural error de novo. 
Poulin, 809 F.3d at 930. Throughout, “we must be mindful of 
the fact that ‘[t]he sentencing judge is in a superior position to 
find facts and judge their import under § 3553(a) in the indi‐
vidual  case,’  and  ‘district  courts  have  an  institutional  ad‐
vantage over appellate courts in making these sorts of deter‐
minations,  especially  as  they  see  so  many  more  Guidelines 
cases than appellate courts do.’” Kappes, 782 F.3d at 844 (quot‐
ing Gall v. United States, 552 U.S. 38, 51–52 (2007) (alteration in 
original). 
  The Sentencing Reform Act of 1984 imposes a handful of 
mandatory conditions and allows for additional discretionary 
8                                                          No. 16‐1492 

conditions.  18  U.S.C.  §  3583;  United  States  v.  Siegel,  753  F.3d 
705, 707 (7th Cir. 2014). Certain discretionary conditions are 
designated  as  “standard,”  U.S.S.G.  §  5D1.3(c),  while  others 
are called “special,” id. §§ 5D1.3(d)‐(e), and are recommended 
for particular offenses. Siegel, 753 F.3d at 707. Regardless, “all 
discretionary conditions of supervised release must … com‐
ply  with  overall  federal  sentencing  policy  as  stated  in  18 
U.S.C. § 3553(a).” Id. These policy considerations include “the 
nature and circumstances of the offense and the history and 
characteristics of the defendant,” “the need for the sentence 
imposed,”  and  “the  kinds  of  sentences  available.”  United 
States v. Thompson, 777 F.3d 368, 373 (7th Cir. 2015) (citing 18 
U.S.C. § 3553(a)). Ultimately, a sentencing judge should con‐
sider four general principles when imposing conditions of su‐
pervised release: 
        (1) [T]he importance of advance notice of condi‐
        tions being considered; (2) the need to justify the 
        conditions and the length of the term at sentenc‐
        ing  by  an  adequate  statement  of  reasons,  rea‐
        sonably related to the applicable § 3553(a) fac‐
        tors; (3) the goal of imposing only specific, ap‐
        propriately‐tailored  conditions—which  is  to 
        say,  avoiding  the  imposition  of  vague  or  over‐
        broad  conditions;  and  (4)  the  requirement  to 
        orally pronounce all conditions, with the writ‐
        ten  judgment  only  clarifying  the  oral  pro‐
        nouncement in a manner that is not inconsistent 
        with an unambiguous oral provision. 
Kappes, 782 F.3d at 838–39. In essence, the imposed conditions 
“cannot  involve  a  greater  deprivation  of  liberty  than  is  rea‐
No. 16‐1492                                                           9

sonably necessary to achieve the goals of deterrence, incapac‐
itation, and rehabilitation.” United States v. Goodwin, 717 F.3d 
511, 522 (7th Cir.) (citing United States v. Holm, 326 F.3d 872, 
876 (7th Cir. 2003)), cert. denied, — U.S. —, 134 S. Ct. 334 (2013). 
    A. Standard Condition No. 1: Travel Condition 
    Warren contends that the district court both procedurally 
and  substantively  erred  in  imposing  the  travel  condition 
without  adequate  justification  relating  to  his  background, 
crime, protecting the public, or any other goals of sentencing. 
This  condition,  however,  is  an  administrative  requirement 
that can be imposed without explanation. See Thompson, 777 
F.3d at 378; see also Poulin, 809 F.3d at 931; Kappes, 782 F.3d at 
848 (requiring non‐administrative conditions to be adequately 
supported  and  not  vague  or  overbroad).  Warren  counters 
that, because he objected to the travel condition before the dis‐
trict court, this case is distinguishable from Kappes and Thomp‐
son. However, we never tied our holdings in those cases to the 
fact that defendants did not initially challenge the travel con‐
dition. 
     Moreover, though it was not required to do so, the district 
court articulated several sound reasons for the travel condi‐
tion, including that “it is related to tracking and controlling 
defendant, given the nature of his offenses of conviction for 
child sex offenses”; “[he] is a relatively wealthy businessman, 
capable of traveling out of the judicial district without notice”; 
it  “serves  as  a  general  and  specific  deterrent”;  “it  serves  to 
protect the public”; and it allows probation officers to “more 
easily accomplish[]” their “statutory duty to keep informed of 
a defendant’s location, conduct, condition and compliance … 
within  a  district  in  which  the  officer  is  familiar  and  has  un‐
questioned jurisdiction.” United States v. Warren, No. 15‐cr‐56‐
10                                                    No. 16‐1492 

wmc, 2016 WL 738779, at *7 (W.D. Wis. Feb. 23, 2016). Warren 
argues that his offense did not include a travel‐related com‐
ponent; however, the fact that Warren committed his offense 
from inside his home does not neutralize the potential threat 
he poses to children outside his home. See Poulin, 809 F.3d at 
927, 931–32 (concluding that a travel condition was justified 
where defendant stored and viewed child pornography in his 
basement); Kappes, 782 F.3d at 839, 849–50 (upholding travel 
condition  imposed  on  defendant  who  distributed  and  pos‐
sessed child pornography using a computer in his apartment). 
    Warren also argues that the travel condition is vague be‐
cause it is unclear what might be a basis for probation’s ap‐
proval or disapproval of any particular travel plans.  But, as 
we observed in Kappes, “[i]t is inherent in this system that con‐
ditions allow probation officers a degree of discretion in per‐
forming their difficult job…. [A]t some point, we must ‘fairly 
presume  [the  defendant]’s  probation  officer  will  apply  the 
conditions in a reasonable manner.’” 782 F.3d at 857–58 (last 
alteration in original) (citation omitted). This is certainly the 
case with administrative conditions, such as this one, which 
we  have  characterized  as  “necessary  incidents  of  supervi‐
sion.” Id. at 843. 
      B. Standard Condition No. 4: No‐Contact‐With‐Minors 
         Condition 
   Warren  next  argues  that  the  district  court  procedurally 
and substantively erred in imposing the no‐contact‐with‐mi‐
nors condition.  
    Procedurally, he claims the court erred when it mistakenly 
referenced  in  its  order  imposing  the  no‐contact  condition  a 
“previous violation while on supervised release.” Warren has 
No. 16‐1492                                                          11

not  committed  any  such  previous  violation.  This  error  is 
harmless, however, as the other factors the court relied on to 
justify the condition are sufficient to support its imposition. 
These include defendant’s efforts to solicit new, specific kinds 
of child pornography; the risk that he would promote the cre‐
ation  of  new  child  pornography;  his  perusal  of  websites 
providing  instructions on how to  drug women; and  his  im‐
ages  of  apparently  asleep  or  unconscious  women  with  ex‐
posed  breasts  and  genitals.  Warren,  2016  WL  738779,  at  *10. 
Further, the district court did not mention any previous su‐
pervised‐release violation in its opinion. See id. Thus, it is ap‐
parent this factor played little to no role in the court’s imposi‐
tion of this condition, and the error is harmless.  
      Substantively,  Warren  contends  the  no‐contact  provision 
is inappropriate because it is not justified by the facts of his 
case. Warren compares the case at hand to three cases where 
we  considered  similar  no‐contact  provisions  and  concluded 
they were overbroad: Thompson (where the defendant had an 
online relationship with a teenage girl involving the exchange 
of nude pictures, and later sexual intercourse), Kappes (where 
the defendant downloaded child pornography, had been tak‐
ing photos of an underage girl at a nearby pool for the past 
ten years, and had stolen and kept children’s underwear for 
twenty years), and Jurgens3 (where the defendant possessed 
child pornography of seven‐ and eight‐year‐olds, had been di‐
agnosed with pedophilia, and had stated that he “can’t do an‐
ything [to children] when they are not here”). Warren further 
emphasizes  that  we  characterized  Jurgens’s  offense  as  “per‐
haps the minimum of what might be sufficient to justify a no‐
                                                 
    3 This defendant’s appeal was consolidated and considered in Kappes, 

782 F.3d at 839. 
12                                                     No. 16‐1492 

contact  provision  in  a  possession‐only  child‐pornography 
case,” Kappes, 782 F.3d at 860. Warren argues that his own of‐
fense is less serious than all of these cases because he did not 
commit a “hands‐on” offense with a minor, his criminal con‐
duct  lasted  for  only  nineteen  days,  and  it  occurred  over 
twelve years ago.  
    Our  case  law  clearly  establishes  that  commission  of  a 
“hands‐on”  offense  is  not  necessary  to  impose  a  no‐contact 
condition. See, e.g., Kappes, 782 F.3d at 859; Poulin, 809 F.3d at 
935 (holding that the district court did not abuse its discretion 
in  imposing  a  no‐contact  condition  on  a  possession‐only 
child‐pornography offender where  the court considered  the 
condition’s  impact  on  the  defendant’s  familial  relations,  the 
lack of a pedophilia diagnosis, and the lack of evidence that 
he  had  acted  out  sexually  toward  a  child).  Where  a  posses‐
sion‐based offense is sufficiently serious, a tailored no‐contact 
provision may be imposed. See, e.g., Kappes, 782 F.3d at 859.  
    On  appeal,  Warren  downplays  his  criminal  conduct.  He 
argues  that  “most  of  [his  forum]  was  lawful  pornography,” 
that “there’s no evidence that Warren ever had a specific in‐
terest  in  children  (as  opposed  to  pornography  generally),” 
and that his activity was “far removed from real children.” As 
the government notes, however, “there is no indication in the 
PSR [Pre‐Sentence Report] (or any other document) that the 
Yahoo! Group that the defendant created and managed con‐
tained any adult pornography.” More importantly, possession 
of adult pornography does not serve as the basis for his con‐
viction and sentence. Rather, Warren’s conviction centered on 
the child pornography he admits he posted and encouraged 
others to post in the forum. The file names, the content of the 
No. 16‐1492                                                       13

images he posted, and the comments he made all evince a spe‐
cific interest in children. He also actively and specifically so‐
licited new child pornography, creating a risk that real chil‐
dren would be further victimized. See United States v. Goldberg, 
491 F.3d 668, 672 (7th Cir. 2007) (“Young children were raped 
in order to enable the production of the pornography that the 
defendant both downloaded and uploaded—both consumed 
himself and disseminated to others. The greater the customer 
demand  for  child  pornography,  the  more  that  will  be  pro‐
duced.”). As such, the district court did not err in implicitly 
finding  Warren’s  child‐specific  interests  and  actions  were  at 
least as serious as the “minimum” identified in Kappes, war‐
ranting the no‐contact condition. 
    Warren next takes issue with the district court’s statement 
that it was not “willing to discount the possibility that the de‐
fendant’s past perusal of ‘instructional’ websites about drug‐
ging women, coupled with images found on the defendant’s 
camera  of  apparently  asleep  or  unconscious  women  with 
breasts and genitals exposed, suggests related risks.” Warren, 
2016 WL 738779, at *10. He argues that no court has ever made 
findings of fact with respect to these allegations, and that they 
are  unrelated  to  the  no‐contact  condition,  which  focuses  on 
minors.  Warren  does  not,  however,  dispute  the  fact  that  he 
perused these websites and possessed these images. Moreo‐
ver, the district court, within its discretion, referred to the sug‐
gested risks raised by these facts only as they relate to minors. 
See Kappes, 782 F.3d at 844. Indeed, although these particular 
images were not of children, Warren’s apparent sexual inter‐
est  in  incapacitated  and  vulnerable  women,  considered  to‐
gether  with  his specific  solicitations of  new child  pornogra‐
phy, raise reasonable concerns regarding his contact with mi‐
nors.  Finally,  even  without  consideration  of  these  facts,  the 
14                                                    No. 16‐1492 

district court’s other justifications for imposing the no‐contact 
condition, as described in more detail above, are sufficient. See 
Warren, 2016 WL 738779, at *10. 
    Finally,  Warren  argues  that  the  no‐contact  condition  is 
overbroad, as it could effectively bar him from participating 
in  any  number  of  everyday  activities  (such  as  attending 
church, sporting events, barbecues, or block parties) in which 
minors, too, are often included. We uphold these types of con‐
ditions,  however,  when  the  district  court  reasonably  con‐
cludes that the facts of the case justify them. See Poulin, 809 
F.3d  at  935.  Additionally,  the  no‐contact  condition  here  is 
more  narrowly  tailored  than  those  Warren  points  to.  In 
Thompson, we vacated a no‐contact condition, in part because 
it did not exempt incidental contact with, for example, wait‐
resses or cashiers who could be minors. Id. at 376. The no‐con‐
tact condition here, however, does just that. Lastly, as the dis‐
trict  court  noted,  imposing  such  an  appropriately  tailored 
condition and allowing the probation office discretion to ap‐
prove or disapprove Warren’s attendance at various events or 
locations  where  minors  may  be  present  is  reasonable.  See 
Kappes, 782 F.3d at 859. Accordingly, the no‐contact condition 
is not overbroad. 
      C. Standard Condition No. 7: Polygraph Condition 
    Finally, Warren contends the polygraph‐testing condition 
imposes  an  inappropriate  “probation‐monitoring‐focused 
polygraph condition.” Relying on Siegel, Warren stresses that 
we have previously taken issue with a condition requiring the 
defendant to submit to polygraph testing, which may be part 
of a sex offender treatment program as directed by the proba‐
tion office. 753 F.3d at 713 (alteration in original). There, we 
questioned, “If physiological testing may be rather than must 
No. 16‐1492                                                      15

be part of the required sex‐offender treatment program, im‐
plying that it is not a mandatory part, why is it a free‐standing 
requirement,  imposed  whether  or  not  it  is  part  of  a  sex‐of‐
fender  treatment  program?  What  other  function  could  it 
serve? Is it just a euphemism for giving the prisoner lie‐detec‐
tor tests?” Id. Warren concludes that polygraph tests are ap‐
propriate only when they are requested by the treatment pro‐
vider, and directed by and toward treatment, not monitoring. 
    The district court, however, relied on United States v. Brew‐
ster, 627 F. App’x 567 (7th Cir. 2015). There, we held that the 
district court did not err in imposing a polygraph condition 
unrelated to treatment, “as a means to insure compliance with 
program  requirements  and  restrictions,”  given  the  defend‐
ant’s  horrific  conduct  (sexually  abusing  his  two  daughters) 
and his subsequent portrayal of himself to the district court as 
a “good father.” We also noted that his lack of “honest self‐
assessment” made polygraph testing especially appropriate.  
    Together, Siegel and Brewster demonstrate that determin‐
ing whether a polygraph condition is appropriate (e.g., with 
respect to the extent to which it ought to be (1) tied to treat‐
ment  and  (2)  under  the  purview  of  the  treatment  provider 
versus the probation office) depends on the facts of each case. 
Our holdings in Kappes and United States v. Rhodes, 552 F.3d 
624 (7th Cir. 2009), further illustrate this principle. In Kappes, 
we dismissed one defendant’s exception to a condition that he 
“submit to physiological testing, including polygraph testing, 
which may be part of a sex offender treatment program as di‐
rected  by  the  U.S.  Probation  office”;  because  “we  read  this 
condition as [simply] delegating to probation the selection of 
the treatment provider.” 782 F.3d at 856. We noted that “only 
the treatment provider is authorized to select the type(s) and 
16                                                        No. 16‐1492 

amount of testing.” Id. In Rhodes, the condition at issue simi‐
larly stated that the defendant was to “undergo a psychosex‐
ual  evaluation  and  participate in an outpatient sex offender 
counseling program if recommended by the evaluator which 
may involve use of polygraph and plethysmograph examina‐
tions.” 552 F.3d at 626. We observed, however, that “[p]erhaps 
the  counselor  and  the  Probation  Officer  responsible  for  this 
case may determine that [PPG] testing would not be efficient, 
effective, economical, or necessary, or perhaps they would be 
satisfied with polygraph testing alone, which is not unusual.” 
Id. at 628. In sum, some cases may warrant the probation of‐
ficer’s involvement in polygraph examinations, while others 
may not. This case‐by‐case approach preserves the sentencing 
judge’s flexibility to consider the relevant circumstances and 
craft an appropriately tailored condition. 
     Here,  after  considering  all  of  the  evidence,  the  district 
court concluded the polygraph condition was necessary. The 
court found that Warren’s “past criminal conduct … acting as 
a moderator for a private website group that actively solicited, 
organized and posted new, disturbing images and videos of 
child abuse … is more than sufficient to defer to the Probation 
Office’s recommendation that the defendant be subject to pol‐
ygraph testing … at least for an initial period of his supervi‐
sion.” Warren, 2016 WL 738779, at *1. The court explained that 
the  polygraph  testing  was  appropriate  whether  it  was  used 
“to obtain a more complete sexual history, help the defendant 
to  confront  the  full  context  of  his  crime  of  conviction  or  to 
monitor  his  ongoing  compliance  with  treatment  and  super‐
vised release conditions.” Id. at *13. The court further noted 
that “there is more than enough in this record to suggest that 
defendant has yet to disclose the full scope of his past sexual 
misconduct, is in  denial about the full  scope of his criminal 
No. 16‐1492                                                     17

conduct here and has given his Probation Officer pause about 
his ongoing conduct.” Id. Indeed, Warren’s denial of the seri‐
ousness of his criminal conduct is further underscored by his 
submissions on appeal that “there’s no evidence that [he] ever 
had a specific interest in children” and that his conduct was 
“far  removed”  from  children.  Ultimately,  the  district  court 
concluded  that  the  polygraph  condition—including  its  reli‐
ance  on  the  probation  officer’s  discretion—was  reasonable. 
We agree. Accordingly, the district court did not abuse its dis‐
cretion in imposing it. 
    Warren also argues that in conjunction with its intrusive‐
ness,  polygraph  testing’s  inaccuracy  and  unreliability  out‐
weigh its usefulness in the context of supervised release. The 
district court pointed to the efficacy of polygraph tests at pro‐
moting public safety, noting that they often reveal additional, 
previously unknown behaviors that were either violations of 
conditions  of  release  or  other  “high‐risk”  behavior.  Warren, 
2016 WL 738779, at *12. Regardless, as the district court ob‐
served, polygraph conditions have been upheld by every cir‐
cuit  where  the  circumstances warranted  it.  See  Warren,  2016 
WL 738779, at *11 n.8 (collecting cases). We see no reason to 
depart from that trend today. 
                          III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.